Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 1, lines 8, 9 are objected to because of the following informalities:  Appropriate correction is required. The highlighted portion below is duplicative and renders the claim unreadable:

    PNG
    media_image1.png
    137
    1048
    media_image1.png
    Greyscale

Claim Interpretation
	The claim element “means adapted to measure a value from which the length of the carton pack can be estimated” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. According to the specification the element(s) that provide the means include: 
A sensor means that will measure a value that corresponds to the travel distance of the pusher member. By using this value, the length of the compressed carton pack can be estimated. The resting position for the pusher member is 5 in its most retracted position at the rear end of the magazine.
	(Page 7, lines 1-5)
	Consequently, “sensor attached to a pusher” has been incorporated into claim 2 under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 1, 7 & 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Albert Geis (aka Geis) (US 3,391,806) in view of Kramer (US 3,687,303), Gendron (US 7,470,102) and Leblanc (US 7,726,932).
Claim interpretation with respect to claim 1 (and dependents only). With respect to the limitation “thereby holding a first stack of flat-folded cartons” Applicant is respectfully reminded that claim language consisting of functional language and/or intended use phrasing is given little, if any, patentable weight as the apparatus must merely be capable of functioning, or being used, as claimed.  See MPEP 2112.02, 2114 (See also Ex parte Miyazaki, USPQ2d 1207 [BPAI 2008] nothing that the claim recitation “ ‘sheet feeding area operable to feed’ is purely functional and that there is no structure in the claim and there is no evidence that one of ordinary skill in the art could understand such a term to have a definite structural meaning.") In this case, FIGS. 3 & 5 disclose foot 19 entering first stack and bearing against a first side of stack 25 thereby creating separation. Thus, the functional limitation is disclosed in the cited prior art.
	Geis discloses-
a magazine 26, 11 adapted to hold a carton pack, where a magazine includes a stop member 22, where a magazine is arranged in an inclined position, and
where a divider comprises includes a pusher member 12 and a holder foot 19, 
that a holder foot 19 is adapted to bear on a first side of a compressed carton pack, and 
a parting tip 23.
Geis’ pusher 12 pushes insomuch as it maintains articles 25 in an upright orientation. Geis further discloses that pressure is released when holder foot 19 engages a top of a stack and then stop member 22 releases. Geis does not disclose that a pusher member compresses and releases pressure on a carton pack.

With respect to column 29, line 51-59 Gendron discloses that “the paddle gate 172 in some embodiments remains stationary for at least part of the stack-building process while sheets 56 are compressed between the paddle gate 172 and the starwheels 20.” (Emphasis added.) In other words, where starweel 20 is a pusher and paddle gate 172 a stop member against which a first stack 60A is compressed. Therefore, it would have been obvious to one of ordinary skill in the art to modify the invention of Geis to include a carton pack that is compressed by a pusher member thereby holding a first stack 60A, as taught by Gendron, thereby reducing from two to one the number of starwheels necessary because continuous stacking can occur through novel stream separation disclosed in Gendron.
.
Claim 9 & 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Geis in view of Kramer and Luginbuhl and further in view of Leblanc.
Leblanc discloses that a parting device 52 is mounted on a second linear actuator 75, 78 adapted to move a parting device from an upper position above a carton pack to a lower position in which a parting tip is inserted into a low density area. And Leblanc discloses a support finger 114 adapted to be inserted between a first stack and a remaining carton pack. Therefore, it would have been obvious to one of ordinary skill in the art to modify the invention of Geis to include first and second linear actuators and a support finger, as taught by Leblanc, thereby adapting a divider for packs of different configurations and depths.
Allowable Subject Matter
s 2, 3, 5, 6, 8, 13, 14 & 15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
Applicant's arguments AND amendments filed Feb. 22, 2021 with respect to amendments and drawing objections have been considered and are persuasive to the extent they apply to claims 2, 3, 5, 6, 8, 13, 14 & 15. The amendments have been addressed in the rejection above by application of newly cited Gendron and Leblanc.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY W ADAMS whose telephone number is (571)272-8101.  The examiner can normally be reached on Mon - Fri, 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Saul Rodriguez can be reached on (571)272-7097.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/GREGORY W ADAMS/            Primary Examiner, Art Unit 3652